Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendments filed 10/22/2020 in a Request for Continued Examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2020 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Juneko Jackson on 1/15/2020.

Claims 1 and 13 have been amended as follows:

Claim 1 (Examiner’s Amendment)  A burner (2) for a portable stove (1) comprising a burner head (3), a vertical mixing tube (4) positioned beneath the burner head, a plurality of primary air ports (7) being disposed on an outer peripheral surface of the mixing tube (4) through which ambient air (A) enters the mixing tube, and an orifice (5) concentric with the mixing tube, through which a gaseous combustible enters into the mixing tube (4) to form a gaseous mixture with ambient air (A), 
wherein the burner head (3) is composed of an upper burner part (8) with a plurality of burner ports (11) disposed on an uppermost surface of the upper burner part, and a burner lower part (9), the lower burner part (9) being connectable to the mixing tube (4), 
characterized in that 
a dividing means (13) is disposed within the burner head (3), 
the dividing means (13) and the lower burner part (9) forming a first flow channel (Cl) for the gaseous mixture, and the dividing means (13) and the upper burner part (8) forming a second flow channel (C2) for the gaseous mixture being connected to the first flow channel (C1), wherein a cross section area of either the first flow channel or the second flow channel (C2) is less than that of the other one, the burner head (3) is a circular burner head (3) and the dividing means (13) is a disc positioned beneath all the burner ports; and 
the mixing tube (4) is of a length just long enough to accommodate 

Claim 13 (Examiner’s Amendment)  A portable stove (1) comprising a burner (2), said burner comprising: 
a burner head (3), a vertical mixing tube (4) positioned beneath the burner head, a plurality of primary air ports (7) being disposed on an outer peripheral surface of the mixing tube (4) through which ambient air (A) enters the mixing tube, and an orifice (5) concentric with the mixing tube, through which a gaseous combustible enters into the mixing tube (4) to form a gaseous mixture with ambient air (A), wherein the burner head (3) is composed of an upper burner part (8) with a plurality of burner ports (11) disposed on an uppermost surface of the upper burner part, and a burner lower part (9), the lower burner part (9) being connectable to the mixing tube (4), 
characterized in that 
a dividing means (13) is disposed within the burner head (3), 
the dividing means (13) and the lower burner part (9) forming a first flow channel (C1) for the gaseous mixture, and the dividing means (13) and the upper burner part (8) forming a second flow channel (C2) for the gaseous mixture being connected to the first flow channel (C1), wherein a cross section area of either the first flow channel or the second flow channel (C2) is less than that of the other one, the burner head (3) is a circular burner head (3) and the dividing means (13) is a disc positioned beneath all the burner ports; and 
the mixing tube (4) is of a length just long enough to accommodate 
REASONS FOR ALLOWANCE
The following is an examiner’s statement for reasons of allowance.  The invention titled " BURNER FOR A PORTABLE STOVE AND PORTABLE STOVE” is in the field of portable stoves.  The primary reason for allowance of claims 1 and 13 is the apparatus includes, in addition to the other claimed features, a mixing tube of a length just long enough to accommodate a diameter of the primary air ports as well as a dividing means disposed within the circular burner head in the form of a disc positioned beneath all the burner ports such that the disc forms a continuous flow path for a gaseous combustible mixture comprising consecutive first and second flow channels of differing cross sections.
Any comments considered necessary by applicant must be summited no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA M BECTON whose telephone number is (571)270-3063.  The examiner can normally be reached on M-F 8-5 EST with flex.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHA M BECTON/Examiner, Art Unit 3762       

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762